Exhibit 10.13

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
DEFERRED COMPENSATION PLAN NO. 2
FOR NON-EMPLOYEE DIRECTORS

Amended and Restated as of January 1, 2014


Article I -Purpose and Participation
The purpose of the Schweitzer-Mauduit International, Inc. Deferred Compensation
Plan No. 2 for Non-Employee Directors ("Plan") is to enhance the ability of
Schweitzer-Mauduit International, Inc. ("SWM") to attract and retain as members
of its Board of Directors ("Board") individuals of outstanding competence.
Article II -    Definitions
As used within this document, the following words and phrases have the meanings
described in this Article II unless a different meaning is required by the
context. Some of the words and phrases used in the Plan are not defined in this
Article II, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only, and are not
to be construed so as to alter any of the terms of the Plan.
Section 2.1    Annual Deferral. The amount of the Annual Retainer which the
Director elects to defer with respect to each Deferral Period pursuant to
Section 3.2 of the Plan.
Section 2.2    Annual Retainer. The amount of any compensation paid to the
Director for service on the Board of Directors or on any standing committee of
the Board of Directors, which is delivered in the form of an annual retainer
paid pro-rata quarterly.
Section 2.3    Beneficiary. The individual(s) or entity or entities designated
by the Participant in accordance with Section 8.11 to receive the Participant’s
benefits payable under the Plan after the Participant’s death.
Section 2.4    Board or Board of Directors. The Board of Directors of SWM.




--------------------------------------------------------------------------------



Section 2.5    Change of Control. The earliest of the following events, except
as otherwise set forth below:
(i)
when any one Person, or more than one Person acting as a group, acquires
ownership of SWM that, together with stock or other ownership interests held by
such Person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock or ownership interests of
SWM, provided, that if any one Person or more than one Person acting as a group
is considered to own more than fifty percent (50%) of the total fair market
value or total voting power of SWM, the acquisition of additional stock or
ownership interests by the same Person or group will not be considered to cause
a Change in Control;

(ii)
when any one Person, or more than one Person acting as a group, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or group) ownership of thirty percent (30%) or
more of the total voting power of the stock or ownership interests of SWM,
provided, that if any one Person or more than one Person acting as a group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most acquisition by such Person or group) thirty percent (30%) or more of
the total voting power of SWM, the acquisition of additional voting power by the
same Person or group will not be considered to cause a Change in Control;

(iii)
when any one Person, or more than one Person acting as a group, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such Person or group) assets from SWM that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of SWM (determined without regard to any
liabilities associated with such assets) immediately prior to such acquisition
or acquisitions, without regard to assets transferred to: (a) a shareholder or
owner of SWM (immediately before the asset transfer) in exchange for or with
respect to its stock, (b) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by SWM, (c) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
SWM or (d) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a Person, or more than one
Person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total value or voting power of SWM; or

(iv)
when a majority of the members of the Board of Directors of SWM is replaced
during any twelve (12)-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of SWM
prior to the date of their appointment or election.


2

--------------------------------------------------------------------------------



For purposes of this Plan, Persons will not be considered to be acting as a
group solely because they purchase or own stock or an ownership interest at the
same time or as a result of the same public offering. However, Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction. If a Change in Control occurs on account of a
series of transactions, the Change in Control is considered to occur on the date
of the last of such transactions. The term “Person” means any corporation,
individual, partnership, limited liability company, joint venture, incorporated
or unincorporated association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof or
any other entity of any kind. For purposes of the definition of a Change in
Control, Section 318(a) of the Code applies to determine ownership interest and
stock ownership. Ownership interest and stock ownership underlying a vested
option is considered owned by the Person that holds the vested option (and the
ownership interest and stock ownership underlying an unvested option is not
considered owned by the Person who holds the unvested option). For purposes of
the preceding sentence, however, if a vested option is exercisable for stock
that is not substantially vested (as defined by Treasury Regulation Section
1.83-3(b) and (j)), the stock ownership underlying the vested option is not
treated as owned by the Person that holds the vested option.
For purposes of the Plan, Change in Control shall be interpreted consistent with
the requirements of Section 409A of the Code.
Section 2.6    Code. The Internal Revenue Code of 1986, as amended. Reference to
a section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes such
section.
Section 2.7    Committee. The Compensation Committee of SWM's Board of
Directors.
Section 2.8    Deferral Accounts. The Stock Unit Measurement Account and/or the
Investment Measurement Account established for each Director participating in
this Plan pursuant to Sections 4.2 and 4.3, respectively, for each Plan Year
with respect to which the Director has made a Deferral Election.
Section 2.9    Deferral Election. The written election to defer the Director’s
Annual Retainer made by the Director in accordance with Section 3.2 of the Plan.
Such written election shall be in the format designated by SWM.
Section 2.10    Deferral Period. The Plan Year for which a Deferral Election is
made, or in the case of a new Director elected during a Plan Year, the portion
of the Plan Year in which the new Director is elected for which a Deferral
Election is made remaining after the effective date of the Director’s Deferral
Election.
Section 2.11    Effective Date. January 1, 2014.
Section 2.12    Fair Market Value. Shall have the meaning given to such term in
Section 4.2.

3

--------------------------------------------------------------------------------



Section 2.13    IRS. The Internal Revenue Service.
Section 2.14    Plan. The Schweitzer-Mauduit International, Inc. Deferred
Compensation Plan No. 2 for Non-Employee Directors.
Section 2.15    Plan Administrator. The SWM Board of Directors or a committee
thereof as appointed by the Board from time to time to administer the Plan.
Section 2.16    Plan Year. The 12-month period beginning each January 1 and
ending on the following December 31.
Section 2.17    Rabbi Trust. The trust which SWM, as grantor, may establish, in
its discretion in accordance with Article VII of the Plan, as a trust intended
to qualify under subpart E, part I, Subchapter J, chapter 1, Subtitle A of the
Code as a grantor trust for the Plan, as amended from time to time.
Section 2.18    Separation from Service. Means termination of the Participant’s
service on the Board that constitutes a “Separation from Service” within the
meaning of Section 409A of the Code.
Section 2.19    SWM. Schweitzer-Mauduit International, Inc.
Section 2.20    Valuation Date. Each business day of the Plan Year.
Article III -    Eligibility and Participation
Section 3.1    Deferral Election. Non-employee members of the Board
("Directors") may elect to defer receipt of all or any portion of the Director's
earned Annual Retainer for the Plan Year into a Stock Unit Measurement Account
(the "Stock Unit Measurement Account") and/or an Investment Measurement Account
(the "Investment Measurement Account"). One-quarter of the Director's Annual
Retainer shall be deemed earned on the first business day of each calendar
quarter.
Section 3.2    Timing of Election. The Director must submit a Deferral Election
to SWM’s Vice President-Human Resources or his or her designee by December 31 of
each year indicating the Annual Retainer to be deferred for the following Plan
Year.
Section 3.3    Mid-Plan Year Election. If any individual initially becomes a
Director during a Plan Year, he may elect, within the first 30 days of being
elected to the Board, to defer the portion of the Director's Annual Retainer to
be earned for the remaining calendar quarters of the Plan Year beginning after
the effective date of the Director’s Deferral Election.

4

--------------------------------------------------------------------------------



Section 3.4    Evergreen. Notwithstanding the foregoing, once made, a Deferral
Election shall remain in effect for each succeeding Plan Year, in accordance
with the terms of the Deferral Election, unless and until the Director either
makes a new Deferral Election for such succeeding Plan Year or specifically
cancels the Deferral Election for such succeeding Plan Year, in either case by
December 31 of the year immediately prior to the Plan Year for which the new
Deferral Election or cancellation is to be effective.
Article IV -    Deferred Compensation Accounts
Section 4.1    Accounts. For record-keeping purposes only, SWM shall maintain a
Stock Unit Measurement Account and/or an Investment Measurement Account for each
Plan Year with respect to which the Director has made a Deferral Election.
Section 4.2    Stock Unit Measurement Account. The Stock Unit Measurement
Account shall consist of fictional shares ("Stock Units") of SWM common stock,
par value of $0.10 per share ("Common Stock"), into which the Director’s
deferred Annual Retainer is deemed to be invested for the sole purpose of
determining the amount of the payment upon any distribution of benefits from the
Director’s Stock Unit Measurement Account.
Section 4.2.1    For purposes of determining the number of whole or fractional
shares of Common Stock which shall be credited to the Director’s Stock Unit
Measurement Account, the hypothetical purchase of shares of Common Stock shall
be deemed to be made at Fair Market Value on the date the related Annual
Retainer (to be deferred into the Stock Unit Measurement Account) otherwise
would have been paid to the Director. For purposes of Section 4.2, Fair Market
Value means the closing price of the Common Stock, as reported on the New York
Stock Exchange composite tape, on the day immediately preceding the applicable
date, or if no such trading in the Common Stock shall have taken place on that
day, on the last preceding day on which there was such trading in the Common
Stock.
Section 4.2.2    The equivalent of any cash dividends paid with respect to any
Common Stock equivalents deemed held in the Director’s Stock Unit Measurement
Account shall be applied as of the date on which such dividends are paid, based
on the hypothetical number of shares of Common Stock in the Stock Unit
Measurement Account as of the record date for such dividend, to the hypothetical
purchase of additional whole or fractional shares of Common Stock at Fair Market
Value on such payment date. The appropriate number of whole or fractional shares
shall be credited to the Director’s Stock Unit Measurement Account.
Section 4.2.3    Any distribution of benefits from the Stock Unit Measurement
Account shall be charged to that account as of the date such payment is made by
SWM or by the trustee of any Rabbi Trust established by SWM for the Plan.
Section 4.2.4    In the event SWM pays a stock dividend or reclassifies or
divides or combines its outstanding Common Stock, then an appropriate adjustment
shall be made in the hypothetical number of shares of Common Stock held in the
Director’s Stock Unit Measurement Account.

5

--------------------------------------------------------------------------------



Section 4.3    Investment Measurement Account. As of the date the related Annual
Retainer otherwise would have been paid to the Director, SWM shall credit to the
Director’s Investment Measurement Account the amount of such Annual Retainer (to
be deferred into the Investment Measurement Account) that was deferred by the
Director pursuant to the Deferral Election submitted for the applicable Plan
Year.
Section 4.3.1    Any distribution of benefits from an Investment Measurement
Account shall be charged to that account as of the date such payment is made by
SWM or by the trustee of any Rabbi Trust established by SWM for the Plan.
Section 4.4    Earnings and Losses on the Investment Measurement Account. The
Investment Measurement Account balance shall be credited or debited, as the case
may be, as of each Valuation Date with deemed net income, gain and loss,
including any deemed net unrealized gain and loss, based on hypothetical
investment directions made by the Participant with respect to the Investment
Measurement Account on a form designated by the Plan Administrator, in
accordance with investment options and procedures adopted by the Plan
Administrator in its sole discretion from time to time.
Section 4.5    Hypothetical Nature of Accounts. With respect to each
participating Director, the Plan constitutes an unsecured promise by SWM to make
the benefit distributions in the future in cash in the sum of the amount
credited to the Director’s Investment Measurement Account, after adjustment for
gains or losses, and the Fair Market Value of the shares of Common Stock
credited to the Director’s Stock Unit Measurement Account. The Plan
Administrator may set the Valuation Date through which the Director’s Stock Unit
Measurement Account and/or Investment Measurement Account may be determined for
purposes of determining the amount of any distribution from the Plan, which
Valuation Date may not be more than thirty (30) days prior to the time of the
distribution, and no earnings or losses (or unrealized gains or losses) need to
accrue after such date. Any Deferral Account established for a Director under
this Plan shall be hypothetical in nature and shall be maintained solely for
SWM's record-keeping purposes so that any contributions can be credited and
deemed investment earnings and losses (or unrealized gains or losses) on such
amounts can be credited (or debited, as the case may be). Neither the Plan, the
Investment Measurement Accounts (nor subaccounts) nor the Stock Unit Measurement
Accounts (nor subaccounts) shall hold any actual funds or assets.
Section 4.5.1    The right of any individual or entity to receive one or more
payments of cash under the Plan shall be an unsecured claim against the general
assets of SWM. Any liability of SWM to any Director or Beneficiary with respect
to a right to payment shall be based solely upon contractual obligations, if
any, created by the Plan. SWM, the Board of Directors, the Committee, the Plan
Administrator and any individual or entity shall not be deemed to be a trustee
of any amounts to be paid under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship, between SWM and a Director,
Beneficiary, or any other individual or entity.

6

--------------------------------------------------------------------------------



Section 4.5.2    SWM may, in its sole discretion, establish a Rabbi Trust as a
vehicle in which to place funds with respect to this Plan. If established, all
benefits payable under this Plan to a Director shall be paid directly by SWM
from the Rabbi Trust. To the extent that such benefits are not paid from the
Rabbi Trust, the benefits shall be paid from the general assets of SWM and shall
be reimbursed to SWM by the Rabbi Trust at SWM's request upon presentation of
reasonable proof that SWM made such payment. The assets of the Rabbi Trust shall
be subject to the claims of the Company's creditors in the event of its
insolvency. Except as to any amounts paid or payable to a Rabbi Trust, the
Company shall not be obligated to set aside, earmark or place in escrow any
funds or other assets to satisfy its obligations under this Plan, and the
Directors shall not have any property interest in any specific assets of SWM
other than the unsecured contractual right, if any, to receive payments from SWM
as provided in this Plan.
Section 4.5.3    SWM does not in any way guarantee any Director's Investment
Measurement Account or Stock Unit Measurement Account against loss or
depreciation, whether caused by poor deemed investment performance, insolvency
of a deemed investment or by any other event or occurrence. In no event shall
any employee, officer, director, or stockholder of SWM be liable to any
individual or entity on account of any claim arising by reason of the Plan
provisions or any instrument or instruments implementing its provisions, or for
the failure of any Director, Beneficiary or other individual or entity to be
entitled to any particular tax consequences with respect to the Plan or any
credit or payment of benefits thereunder.
Section 4.6    No Transfers Between Accounts. Deferrals into the Investment
Measurement Account may be deemed invested in different funds and transferred
between fund options within the Investment Measurement Account pursuant to the
procedures established from time to time by the Plan Administrator. All
deferrals into the Stock Unit Measurement Account shall be deemed invested in
SWM Common Stock. Balances in the Investment Measurement Account and the Stock
Unit Measurement Account may not be transferred from one account to the other
account, provided, however, that balances in the Stock Unit Measurement Account
may be transferred from the Stock Unit Measurement Account to the Investment
Measurement Account once the individual is no longer a Director of SWM.
Article V -    Benefits
Section 5.1    Pre-Termination Survivor Benefit. If the Director dies before
becoming entitled to benefits under this Article or Article VI, the Director’s
Beneficiary or Beneficiaries designated pursuant to Section 8.10 shall be
entitled to receive payment in the amount equal to the sum of the amount
credited to the Director’s Investment Measurement Account and the Fair Market
Value of the number of shares of Common Stock credited to the Director's Stock
Unit Measurement Account, as of the date the Director dies. Distribution of any
benefits under this Section 5.1 shall be made in a single lump sum in cash
within thirty (30) days after the date of the Director's death; provided,
however, that in all cases the Beneficiary or Beneficiaries shall not have the
right to designate the year of payment.

7

--------------------------------------------------------------------------------



Section 5.2    Post-Termination Survivor Benefit. If a Director dies after
benefits have commenced under this Article or Article VI, but prior to receiving
complete payment of benefits under this Plan, the Director’s Beneficiary or
Beneficiaries designated under Section 8.10 shall be entitled to receive payment
in the amount equal to the sum of the amount credited to the Director’s
Investment Measurement Account and the Fair Market Value of the number of shares
of Common Stock credited to the Director's Stock Unit Measurement Account, as of
the date the Director dies. Distribution of any benefits under this Section 5.2
shall be made in a single lump sum in cash within thirty (30) days after the
date of the Director's death; provided, however, that in all cases the
Beneficiary or Beneficiaries shall not have the right to designate the year of
payment.
Section 5.3    Change of Control. If a Change of Control occurs before a
Director becomes entitled to receive benefits under this Article or Article VI
or before the Director has received complete payment of his benefits under this
Plan, he shall be entitled to receive payment in the amount equal to the sum of
the amount credited to the Director’s Investment Measurement Account and the
Fair Market Value of the shares of Common Stock credited to his Stock Unit
Measurement Account as of the date the Change of Control occurs. Distribution of
any benefits under this Section 5.3 shall be made in a single lump sum in cash
within thirty (30) days after the date of the Change in Control; provided,
however, that in all cases the Director shall not have the right to designate
the year of payment.
Article VI -    Benefit Distributions
Section 6.1    No In-Service Distributions. Distributions from either the Stock
Unit Measurement Account or the Investment Measurement Account shall not be
allowed under this Article VI while the individual remains a Director of SWM.
Section 6.2    Deferral Election Requirements. At the time of filing of a
Deferral Election, the Director must indicate an election to receive
distribution of: (1) the entire amount credited to the Director’s Investment
Measurement Account and the Fair Market Value of all shares of Common Stock
credited to the Director’s Stock Unit Measurement Account in a lump sum
immediately following the end of the month in which the Director experiences a
Separation from Service with SWM, (2) the entire amount credited to the
Director’s Investment Measurement Account and the Fair Market Value of all
shares of Common Stock credited to the Director’s Stock Unit Measurement Account
in a lump sum in the January immediately following the end of the month in which
the Director experiences a Separation from Service with SWM, or (3) the entire
amount credited to the Director’s Investment Measurement Account and the Fair
Market Value of all shares of Common Stock credited to the Director’s Stock Unit
Measurement Account in three (3), five (5) or ten (10) annual installments with
the initial distribution to commence in the January immediately following the
end of the month in which the Director experiences a Separation from Service
with SWM. If no distribution election is made by the Director for the Plan Year
or no election form is in effect at the time the Director experiences a
Separation from Service, the entire amount credited to the Director’s Investment
Measurement Account and the Fair Market Value of all shares of Common Stock
credited to the Director's Stock Unit Measurement Account will be distributed in
installments over five (5) years beginning

8

--------------------------------------------------------------------------------



in the January immediately following the end of the month in which the Director
experiences a Separation from Service with SWM. Annual installments shall be
calculated each year by dividing the remaining Investment Measurement Account
balance and the number of shares of Common Stock credited in the Stock Unit
Measurement Account as of January 1st of the year in which the distribution is
to be made by the remaining number of installments. All amounts shall be paid in
cash.
Any Deferral Election may be amended provided that all of the following
requirements are met:
(i)
the amendment of the Deferral Election shall not take effect until at least 12
months after the date on which such amendment is made;

(ii)
in the case of an amendment of a Deferral Election related to a payment not made
on account of the Participant's death or Disability, the first payment with
respect to which the amendment is made shall in all cases be deferred for a
period of not less than 5 years from the date on which such payment otherwise
would have been made; and

(iii)
in the case of an amendment of an election related to a payment that is to be
made at a specified time or pursuant to a fixed schedule, such an amendment of
the election must be made at least 12 months prior to the date of the first
scheduled payment.

Section 6.3    Distributions to Beneficiary. If the Director or former Director
dies before all payments have been made, distribution(s) shall be made to the
Director’s Beneficiary or Beneficiaries.
Article VII -    Establishment of Trust
Section 7.1    Establishment of Trust. SWM may establish a Rabbi Trust ("Trust")
for the Plan. If established, all benefits payable under this Plan to a Director
shall be paid directly by SWM from the Trust. To the extent that such benefits
are not paid from the Trust, the benefits shall be paid from the general assets
of SWM and shall be reimbursed to SWM by the Trust at SWM's request upon
presentation of reasonable proof that SWM made such payment. Any such Trust
shall be an irrevocable grantor trust which is intended to qualify as such under
subpart E, part I, Subchapter J, chapter 1, Subtitle A of the Code. The assets
of the Rabbi Trust shall be subject to the claims of SWM's creditors in the
event of its insolvency. Except as to any amounts paid or payable to a Trust,
SWM shall not be obligated to set aside, earmark or escrow any funds or other
assets to satisfy its obligations under this Plan, and the Director and/or his
designated Beneficiaries shall not have any property interest in any specific
assets of SWM other than the unsecured contractual right, if any, to receive
payments from SWM as provided in this Plan.

9

--------------------------------------------------------------------------------



Section 7.2    Distribution of Benefits from the Trust. In the event a Trust is
established and benefit distributions are not made by SWM in accordance with the
terms of the Plan, a Director may petition the trustee of the Trust directly for
distribution of benefits and the trustee may make such distributions directly to
the Director upon the trustee's good faith determination that the benefit
distribution was in fact owed to the Director under the terms of the Plan, was
not timely made by SWM and that there are sufficient assets in the Trust to make
the distribution.
Article VIII -    Miscellaneous
Section 8.1    Unfunded Plan. Benefits provided under this Plan are unfunded
obligations of SWM. Nothing contained in this Plan shall require SWM to
segregate any monies or other assets from its general funds or assets with
respect to such obligations. This Plan is not an "employee benefit plan" as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and is not intended for the benefit of any common law employee of
SWM.
Section 8.2    Plan Administrator. The Board shall be the plan administrator of
this Plan and shall be solely responsible for its general administration and
interpretation and for carrying out the provisions hereof, and shall have all
such powers as may be necessary to do so. The Board shall have the right to
delegate from time to time the administration of the Plan, in whole or in part,
to any committee of the Board. The decisions made, and the actions taken, by the
Board or any committee thereof in the administration of the Plan shall be final
and conclusive on all persons, and no member of the Board or any committee
thereof shall be subject to individual liability with respect to the Plan.
Section 8.3    Anti-Alienation Clause. Neither the Director nor any beneficiary
nor any next-of-kin shall have the right to assign or otherwise alienate the
right to receive payments hereunder, in whole or in part, which payments are
expressly non-assignable and non-transferable, whether voluntarily or
involuntarily. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such amount, whether presently or thereafter payable,
shall be void. Except as required by law, no benefit payable under this Plan
shall in any manner be subject to garnishment, attachment, execution or other
legal process, or be liable for or subject to the debts or liability of any
Director.
Section 8.4    Tax Withholdings. SWM shall withhold from amounts paid under this
Plan any taxes or other amounts required to be withheld by any applicable
federal, state, local or foreign income tax law. SWM shall comply with all
governmental reporting requirements applicable to the Plan or any payment
pursuant to the Plan.
Section 8.5    Amendments. The Board, may at any time, amend the Plan for
whatever reasons it may deem appropriate. No amendment shall impair the rights
of a participant with respect to vested amounts then in the participant's
account without the written consent of the affected Directors. All references to
action by the Directors shall mean a vote of a majority of the total number of
Directors authorized by the Board unless such action may potentially result in
the loss of deferred tax treatment of the plan benefits, in which case the
unanimous vote of the Board shall be required.

10

--------------------------------------------------------------------------------



Section 8.6    Quarterly Statements. Each Director in the Plan will receive a
quarterly statement indicating the dollar amount credited to the Director’s
Investment Measurement Account and the number of shares of Common Stock credited
to the Director’s Stock Unit Measurement Account as of the end of the preceding
calendar quarter.
Section 8.7    Good Faith Distribution of Benefits. Any distribution of benefits
made in good faith in accordance with provisions of the Plan shall be a complete
discharge of any liability for the making of such payment under the provisions
of this Plan.
Section 8.8    Binding Effect. The provisions of this Plan shall be binding upon
SWM and its successors and assigns and upon every Director and his heirs,
Beneficiaries, estates and legal representatives.
Section 8.9    Director Change of Address. Each Director entitled to benefits
shall file with SWM's Vice President – Human Resources or his or her designee,
in writing, notification of any change of address. Any check representing
payment and any communication addressed to a Director or a former Director at
this last address filed with SWM's Vice President – Human Resources or his or
her designee, or if no such address has been filed, then at his last address as
indicated on SWM's records, shall be binding on such Director for all purposes
of the Plan, and neither the Plan Administrator, SWM, any trustee, nor any other
payor shall be obliged to search for or ascertain the location of any such
Director. If SWM and the Plan Administrator are unable to locate a Participant
or another person or entity to whom payment is due under this Plan, in order to
make a distribution to such person or entity, the amount of the Participant's
benefits under the Plan that would otherwise be considered as nonforfeitable
shall be forfeited effective four years after (i) the last date a payment of
said benefit was made, if at least on such payment was made, or (ii) the first
date a payment of said benefit was directed to be made by the Plan Administrator
pursuant to the terms of the Plan, if no payments have been made. If such person
is located after the date of such forfeiture, the benefits for such Participant
or Beneficiary shall not be reinstated hereunder.
Section 8.10    Designation of Beneficiary. Each Director shall designate, by
name, on the Deferral Election, the Beneficiary(ies) who shall receive any
benefits which might be payable after such Director's death. A Beneficiary
designation may be changed or revoked in writing by the Director making the
designation without such Beneficiary's consent at any time or from time to time
in the manner as provided by the Plan Administrator, and the Plan Administrator
shall have no duty to notify any individual or entity designated as a
Beneficiary of any change in such designation which might affect such individual
or entity's present or future rights. If no designation is made, or if the named
Beneficiary predeceases the Director or is not in existence at the time of the
Director’s death, distribution of benefits shall be made (i) to the Director’s
surviving spouse, (ii) if there is no surviving spouse, to the Director’s
children (natural or adopted) per stirpes (with the portion for each deceased
child to such child’s living descendants per stirpes) or (iii) if there is no
surviving spouse or living descendants, the Director’s estate. Distributions to
any child under the age of 18 may be made to the child’s legal guardian or a
trust for the child’s benefit.

11

--------------------------------------------------------------------------------



No Director shall designate more than three (3) simultaneous Beneficiaries, and
if more than one (1) Beneficiary is named, Director shall designate the share to
be received by each Beneficiary. Despite the limitation of three (3)
Beneficiaries, a Director may designate more than three (3) Beneficiaries
provided such beneficiaries are the surviving spouse and children of the
Director. If a Director designates alternative, successor, or contingent
Beneficiaries, such Director shall specify the terms and conditions upon which
amounts shall be paid to such multiple, alternative, successor or contingent
beneficiaries. Any payment made under this Plan after the death of a Participant
shall be made only to the Beneficiary or Beneficiaries designated pursuant to
this Section 8.10.
Section 8.11    Claims and Appeals Procedure.
(a)    Deciding the Claim. A claim is a request for a Plan benefit made by a
claimant on a form provided by the Plan Administrator. The claimant must mail or
deliver the completed and executed form to the Plan Administrator for it to be
considered. The Plan Administrator shall decide the claim. Except in the case of
a disability claim, if a claim is wholly or partially denied, the Plan
Administrator shall provide the claimant with written or electronic notification
of the adverse benefit determination within a reasonable period of time, but not
later than 90 days after receipt of the claim by the Plan Administrator, unless
the Plan Administrator determines that special circumstances require an
extension of time for processing the claim. If the Plan Administrator determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render the benefit determination.
(b)    Notification of the Decision. The notification shall set forth, in a
manner calculated to be understood by the claimant:
(i)
The specific reason or reasons for the adverse determination;

(ii)
Reference to the specific Plan provisions on which the determination is based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
A description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on appeal; and

(v)
In the case of an adverse benefit determination of a claim for a disability
benefit,


12

--------------------------------------------------------------------------------



(A)
If an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or similar criterion; or a statement that such a rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the claimant upon request; or

(B)
If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request. Any electronic
notification shall comply with the standards imposed by regulations issued by
the Department of Labor under ERISA.

(c)    Time for Deciding Claims. For purposes of subsection 8.11(a), the period
of time within which a benefit determination is required to be made shall begin
at the time a claim is filed in accordance with the procedures set forth in that
subsection, without regard to whether all the information necessary to make a
benefit determination accompanies the filing. In the event a period of time is
extended as permitted by subsection 8.11(a) due to a claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.
(d)    Authorized Representative. An authorized representative of the claimant
may act on his or her behalf in pursuing a benefit claim or appeal of an adverse
benefit determination. The Plan Administrator may require, as a prerequisite to
dealing with a representative, that the claimant verify in writing authority of
the representative to act on behalf of the claimant.
(e)    Consistency. The Plan Administrator shall conduct or have conducted on
its behalf periodic reviews to verify that benefit claim determinations are made
in accordance with governing Plan documents and that, where appropriate, the
Plan’s provisions have been applied consistently with respect to
similarly-situated claimants.
(f)    Deciding the Appeal. A claimant may appeal an adverse benefit
determination to the Plan Administrator by mailing or delivering to the Plan
Administrator a written notice of appeal. The claimant may submit written
comments, documents, records, or other information relating to the claim for
benefits to the Plan Administrator. The Plan Administrator shall provide to the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. Whether a document, record or other information is relevant to a
claim for benefits shall be determined in accordance with standards issued by
the Department of Labor. The Plan Administrator shall decide the appeal. The
Plan Administrator’s decision shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,

13

--------------------------------------------------------------------------------



without regard to whether such information was submitted or considered in the
initial benefit determination. The Plan Administrator will not, however,
consider a claimant’s appeal unless the Plan Administrator receives it within 60
days following receipt by the claimant of a notification of an adverse benefit
determination.
(g)    Time for Deciding Appeals. The Plan Administrator will decide a
claimant’s appeal no later than 60 days following the Plan Administrator’s
receipt of the appeal, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrator determines that an extension of time for processing the claim is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan Administrator expects to render its
decision.
(h)    Notification of the Decision on Appeal. The Plan Administrator shall
provide a claimant as soon as possible, but not later than five days after the
benefit determination is made, with written or electronic notification of the
Plan Administrator’s decision on appeal. Any electronic notification shall
comply with the standards imposed by the Department of Labor by regulations
issued under ERISA. In the case of an adverse benefit determination, the notice
shall set forth, in a manner calculated to be understood by the claimant:
(i)
The specific reason or reasons for the adverse determination;

(ii)
Reference to the specific Plan provisions on which the benefit determination is
based;

(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits (whether a document,
record or other information is relevant to a claim for benefit shall be
determined by reference to regulations issued under ERISA by the Department of
Labor); and

(iv)
A statement of the claimant’s right to bring an action under section 502(a) of
ERISA.

(i)    No Liability; Duties of Trustee. No member of the Board, or any committee
thereof, nor no officer, employee or agent of SWM shall be liable to any
individual or entity for any action taken hereunder, except those actions
undertaken with lack of good faith. If SWM has established a Rabbi Trust for the
Plan pursuant to which the trustee has agreed to act in a capacity other than as
a directed trustee in the event of a Change in Control, the trustee of the Trust
shall perform the duties of the Plan Administrator under this Section 8.11
following a Change of Control.

14

--------------------------------------------------------------------------------



Section 8.12    Statute of Limitations. Except for any action against a
fiduciary for a breach of his fiduciary duty, an action filed in state or
federal court regarding any rights or obligations under the Plan must be brought
within one year from the date of the final decision of the Plan Administrator.
Section 8.13    No Guarantee of Service. Nothing contained in the Plan shall be
construed as a commitment by the Board to nominate any person for election or
re-elect such person to the Board. Nothing contained in this Plan shall be
construed to create a right in any person to be elected or to continue to serve
as a Director.
Section 8.14    No Effect on Existing Plan. The adoption of this Plan shall have
no effect on the existing Schweitzer-Mauduit International, Inc. Outside
Directors Stock Plan. Nothing contained in this Plan shall prevent SWM from
adopting other or additional compensation plans or arrangements for its
non-employee Directors.
Section 8.15    Governing Law. To the extent not superseded by the laws of the
United States, the laws of the State of Georgia (except for the provisions of
Georgia law relating to conflicts of laws) shall be controlling in all matters
relating to this Plan.
Section 8.16    Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be interpreted
and enforced as if such illegal and invalid provisions had never been set forth.
Section 8.17    Code Section 409A. It is the intention of the Company that this
Plan shall meet the requirements of section 409A of the Code and applicable
Treasury Regulations that must be met in order for amounts of Compensation
deferred under this Plan to be taxable, for purposes of federal income taxation,
in the year of actual receipt by the Participant or Beneficiary. If any
provision of this Plan is susceptible of two interpretations, one of which
results in the compliance of the Plan with section 409A of the Code and the
applicable Treasury Regulations, and one of which does not, then the provision
shall be given the interpretation that results in compliance with section 409A
and the applicable Treasury Regulation.


IN WITNESS WHEREOF, Schweitzer-Mauduit International, Inc. has adopted the
foregoing instrument to be effective as of January 1, 2014.
SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
By:    
Title:     



15